—Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered December 8, 1992, which denied defendant-appellant’s motion for partial summary judgment, unanimously affirmed, with costs.
Issues of fact exist whether the substituted notes discharged appellant’s obligation on the guarantee by significantly modifying the terms of the note (Reiss & Son v Silver Colt Realty Assocs., 184 AD2d 205), and how the irregular interest payments were to be applied. Concur—Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.